DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/19/2020 have been fully considered but they are not persuasive. 
The Applicant argues on page 8 of the remarks of 3/15/2022 that Nakayama (hereinafter D2) focuses on basal plane dislocations (BPDs) which have a vector component parallel to the off direction.
Examiner would like to add that D2 additionally discloses the off direction as being <01-10>, this direction would be perpendicular to the Burger vector as Applicant has stated that SiC has Berger vector being <11-20> and that D2 teaches that these off directions are ultimately chosen to promote BPDs to be converted to threading edge dislocations (TED) (see paragraphs 70-73 and 81).
Applicant argues further argues that on the other hand the instant application  claims IDs expand orthogonal to the off direction.  Its further stated that support is found in paragraph 46.
Examiner respectfully disagrees.  It appears paragraph 47 better support the illustration of the IDs extending perpendicular to the <01-10> direction.  Further, the claim requires there to be less than 10 IDs, therefore there being zero IDs is encompassed within the scope of the claim.  Additionally, since the teachings of D2 sufficiently discloses identical steps as those disclosed in the instant application which includes epi growth in the (0001) plane of a P-type SiC substrate where the substrate is cut in an off-direction of <01-10> at a shallow angle of 1-4 degrees, therefore D2 would be in possession of the claimed properties of claim 2 whether you interpret the density of IDs to be 10 or less or the density to include the possibility of zero IDs.
Applicant argues on pages 10 and 11 that D2 reduces BPDs by reducing step bunching and D2 does not show any experimental data or otherwise explaining how off direction works to reduce the propagation of BPDs.  Applicant further cites NPL indicating that off-direction does not cause significant difference for propagation of BPDs.
This is not found persuasive since this assertion would mean that off directions <01-10> and <11-20> would not be different, however, this contradicts the assertion of the instant application and does not support the attempt to disparage the teachings of D2.  Further since this NPL is not specifically directed to <01-10> direction and is not applicable to the applied prior art.
Applicant argues on page 11 that D2 indicated three directions which all have the same benefit of reduced basal plane dislocations.  Applicant further argues the breadth of D2’s off directions being any and all directions around 360 degrees of between directions of  <01-10> and <11-20>.
Examiner respectfully disagrees.  If Applicant’s interpretation were correct, no off direction would be needed to be recited since they would be all claimed.  Examiner maintains interpretation of D2 as reciting three different off-directions: <01-10>, <11-20>, or a middle direction between (halfway) <01-10> and <11-20>.
Applicant argues on page 12-14 that Examiner’s statement that about Zhang is moot since Zhang is not used in the rejection of the claims.
Examiner thanks the Applicant for answering the questions proposed during the interview of 1/4/2022.
Ultimately, D2’s disclosure of being able to use in a 4H P+-type SiC wafer (1E19cm-3 Al concentration as taught by Shimizu) one of three off-directions, <01-10> being one of them, and using an angle of 1-4 degrees, and epitaxially forming a n-type SiC the claimed properties of dislocation densities and the extending direction of IDs would be present in the prior art, if at all required since the densities are 10 of less per cm.  Applicant seems to rely on D2 as to not disclosing a cut direction in the <01-10> direction and it is Examiner’s position that it would have been obvious to one of ordinary skill in the art to use one of the finite number of cut directions disclosed by D2 and determine through routine experimentation which cut direction would be most beneficial.
Rejection is being maintained and has been updated below to include amended claim portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 8-10, 12-17, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US PGPub 2014/0284621; hereinafter “Shimizu”) in view of Nakayama et al. (US PGPub 2007/0290211; hereinafter “Nakayama”) and NPL “Growth of P-type 4H-SiC single crystals by physical vapor transport using aluminum and nitrogen co-doping” to Eto et al.; hereinafter “Eto”.
Re claim 2: Shimizu teaches (e.g. fig. 25) a silicon carbide epitaxial wafer comprising: a p-type 4H-SiC single crystal substrate (p-type SiC substrate 52; e.g. paragraph 235) that has a first main surface (upper surface of 52; hereinafter “1MS”); and a silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208) that is disposed on the first main surface (1MS) of the p-type 4H-SiC single crystal substrate (52); and wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is an n-type.
Shimizu is silent as to explicitly teaching the p-type 4H-SiC single crystal substrate that has a first main surface having an off angle with respect to (0001) plane, and of which a doping concentration of Al is more than 3 x 1019 cm-3 and equal to or less than 6 x 1020 cm-3; wherein an off direction of the off angle is toward <01-10> direction; wherein an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, wherein the interface dislocations expand in a direction which is orthogonal to the off direction.
Nakayama teaches (e.g. fig. 3) the p-type 4H-SiC single crystal substrate that has a first main surface having an off angle with respect to (0001) plane (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near the [01-10] direction; e.g. paragraph 60), wherein an off direction of the off angle is <01-10> direction (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near [01-10] direction; e.g. paragraph 60).
Eto teaches the p-type 4H-SiC single crystal substrate has a doping concentration of Al is more than 3 x 1019 cm-3 (formation of low resistivity P-type SiC substrates with improved 4H-SiC polytype stability has Al concentration of approximately 3x1019cm-3 as shown in fig. 8 which has corresponding N concentration of 0.5x1019cm-3 to 1.2x1019cm-3; section 3.3 on pages 156-157) and equal to or less than 6 x 1020 cm-3.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the <01-10> off angle direction of the substrate as taught by Nakayama and to use the formation of low resistance P-type SiC substrate material by co-doping Al and N as taught by Eto in the device of Shimizu in order to have the predictable result of using a growth in an off angle direction to reduce propagation of basal plane dislocations into epi-layers (see paragraph 61 of Nakayama) and in order to have the predictable result of using a co-doping of Al and N for low resistance p-type SiC substrates for improved 4H-polytype stability is greatly improved compared to high Al mono-doping (see section 3.3 of Eto), respectively.
Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less and the interface dislocations expand in a direction which is orthogonal to the off direction, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less and the interface dislocations expand in a direction which is orthogonal to the off direction.
From the disclosure of the instant application, specifically paragraph 47 and 48, it is clear that the burger vector <11-20> of the basal plane dislocation in the substrate is such that it is not parallel to the off-direction <01-10> such that at the epitaxial interface the conversion of the basal plane dislocation into the threading edge dislocation is promoted, and in turn the interface dislocation density sharply decreases.  Nakayama discusses at paragraph 81 the higher conversion of basal plane dislocations into threading edge dislocations by the use of the small off angle and by using the off-direction of <01-10>.  This conclusion further supports the above statement that the combined teachings would result in the amount of interface dislocations densities being 10 cm-1 or less and the interface dislocations being perpendicular to the off direction.
Additionally, the claim does not require there to be an interface dislocation since the claim requires 10 cm-1 or less, therefore the references when considered as a whole teaches each and every claimed limitation.
Re claim 8: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the first main surface is inclined from (0001) Si plane (epitaxial growth is carried out on the (0001) plane when the substrate is cut at an angle 1-4 degrees in the <01-10> direction; e.g. paragraph 60 of Nakayama).
Re claim 9: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is doped with nitrogen (N) (nitrogen is the preferred N-type impurity; e.g. paragraph 246 of Shimizu).
Re claim 10: Shimizu in view of Nakayama and Eto teaches a silicon carbide semiconductor device (IGBT; e.g. paragraph 234 of Shimizu) obtained by using the silicon carbide epitaxial wafer according to Claim 2.
Re claim 12: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is doped with nitrogen (N) (nitrogen is the preferred N-type impurity; e.g. paragraph 246 of Shimizu).
Re claim 13: Shimizu in view of Nakayama and Eto teaches the silicon carbide semiconductor device (IGBT; e.g. paragraph 234 of Shimizu) obtained by using the silicon carbide epitaxial wafer according to claim 12.
Re claim 14: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the thickness of the silicon carbide epitaxial layer is 100 µm or more (the thickness of the epitaxial layer is part of the drift region, it would have been obvious to one of ordinary skill that 100 µm drift regions are known since the thicker the drift region the higher voltage and current capacities the device would be capable of handling).
Re claim 15: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the thickness of the silicon carbide epitaxial layer is 100 µm or more (the thickness of the epitaxial layer is part of the drift region, it would have been obvious to one of ordinary skill that 100 µm drift regions are known since the thicker the drift region the higher voltage and current capacities the device would be capable of handling).
Re claim 16: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu) contains a donor impurity of nitrogen (N) with the acceptor impurity of Al and the concentration of the acceptor impurity is higher than the concentration of the donor impurity (formation of low resistivity P-type SiC substrates with improved 4H-SiC polytype stability has Al concentration of approximately 3x1019cm-3 as shown in fig. 8 which has corresponding N concentration of 0.5x1019cm-3 to 1.2x1019cm-3; section 3.3 on pages 156-157 of Eto).
Re claim 17: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the doping concentration of Al of the p-type 4H-SiC single crystal substrate is 6 X 1019 cm -3 or more (Eto discloses at growth pressures of 5 Torr, aluminum concentrations above 1020cm-3 are achieved; e.g. page 155 of Eto).
Re claim 21: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 2, wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) has a resistivity of less than 0.4 Ωcm (Shimizu teaches Al concentration of 1x1019cm-3 which would have resistivity of approximately 0.2 Ωcm).
Re claim 22: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 2, comprising: an n-channel SiC-IGBT (p-type region 66 serves as the channel region; e.g. paragraphs 243, 235; therefore the device is a n-channel IGBT) with a withstand voltage of 10 kV or more (this claimed property would be present since the claimed device structure is substantially identical to that of the prior art references; e.g. MPEP 2112.01(i)) that includes, 1) a portion of the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) of the silicon carbide epitaxial wafer (14 and 52 of Shimizu modified by Eto’s teaching) according to claim 2; 2) a portion of the silicon carbide epitaxial layer (14 of Shimizu) of the silicon carbide epitaxial wafer (52 of Shimizu) according to claim 2 on the portion of the p-type 4H-SiC single crystal substrate (52 of Shimizu); 3) a body region of p-type (66 of Shimizu) that is disposed over the portion of the silicon carbide epitaxial layer (14 of Shimizu); 4) an emitter region (58 of Shimizu) of n-type that is dispose over the body region (66 of Shimizu), the emitter region (58 of Shimizu) being separated from the portion of the silicon carbide epitaxial layer (14 of Shimizu) by the body region (66 of Shimizu); 5) a gate electrode (30 of Shimizu) that is disposed over the body region (66 of Shimizu) via a gate insulating film (28 of Shimizu); 6) an emitter contact electrode (54 of Shimizu) connected to the emitter region (58 of Shimizu); and 7) a collector electrode (56 of Shimizu) connected to the portion of the p-type 4H-SiC single crystal substrate (52 of Shimizu).
Re claim 23: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 22, wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) has a resistivity of less than 0.4 Ωcm (Shimizu teaches Al concentration of 1x1019cm-3 which would have resistivity of approximately 0.2 Ωcm).
Re claim 24: Shimizu teaches (e.g. fig. 25) a silicon carbide epitaxial wafer comprising: a p-type 4H-SiC single crystal substrate (p-type SiC substrate 52; e.g. paragraph 235) that is an off substrate having a first main surface (upper surface of 52; hereinafter “1MS”); and a silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208) that is disposed on the first main surface (1MS) of the p-type 4H-SiC single crystal substrate (52); and wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is an n-type.
Shimizu is silent as to explicitly teaching the 4H-SiC single crystal substrate that has a first main surface inclined from (0001) Si plane, and of which a doping concentration of Al is more than 3 x 1019 cm-3 and equal or less than 6 x 1020 cm-3; wherein the first main surface of the p-type 4H--SiC single crystal substrate is inclined toward <01-10> direction
Nakayama teaches (e.g. fig. 3) 4H-SiC single crystal substrate that has a first main surface inclined from (0001) Si plane (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near the [01-10] direction; e.g. paragraph 60), wherein the first main surface of the p-type 4H--SiC single crystal substrate is inclined toward <01-10> direction (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near [01-10] direction; e.g. paragraph 60).
Eto teaches the p-type 4H-SiC single crystal substrate has a doping concentration of Al is more than 3 x 1019 cm-3 (formation of low resistivity P-type SiC substrates with improved 4H-SiC polytype stability has Al concentration of approximately 3x1019cm-3 as shown in fig. 8 which has corresponding N concentration of 0.5x1019cm-3 to 1.2x1019cm-3; section 3.3 on pages 156-157) and equal or less than 6 x 1020 cm-3.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the <01-10> off angle direction of the substrate as taught by Nakayama and to use the formation of low resistance P-type SiC substrate material by co-doping Al and N as taught by Eto in the device of Shimizu in order to have the predictable result of using a growth in an off angle direction to reduce propagation of basal plane dislocations into epi-layers (see paragraph 61 of Nakayama) and in order to have the predictable result of using a co-doping of Al and N for low resistance p-type SiC substrates for improved 4H-polytype stability is greatly improved compared to high Al mono-doping (see section 3.3 of Eto), respectively.
Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less.
Re claim 25: Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, wherein the interface dislocations expand in a direction which is orthogonal to the off direction, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less and wherein the interface dislocations expand in a direction which is orthogonal to the off direction.
From the disclosure of the instant application, specifically paragraph 47 and 48, it is clear that the burger vector <11-20> of the basal plane dislocation in the substrate is such that it is not parallel to the off-direction <01-10> such that at the epitaxial interface the conversion of the basal plane dislocation into the threading edge dislocation is promoted, and in turn the interface dislocation density sharply decreases.  Nakayama discusses at paragraph 81 the higher conversion of basal plane dislocations into threading edge dislocations by the use of the small off angle and by using the off-direction of <01-10>.  This conclusion further supports the above statement that the combined teachings would result in the amount of interface dislocations densities being 10 cm-1 or less and the interface dislocations being perpendicular to the off direction.
Additionally, the claim does not require there to be an interface dislocation since the claim requires 10 cm-1 or less, therefore the references when considered as a whole teaches each and every claimed limitation.
Re claim 26: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, wherein an interface dislocation density of the silicon carbide epitaxial layer is less than that of a silicon carbide epitaxial layer grown on an off substrate inclined toward <11-20> direction. Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less.
Re claim 27: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, whereby an interface dislocation density of the silicon carbide epitaxial layer is reduced by replacing to the off substrate inclined toward <01-10> direction from an off substrate inclined toward <1 1-20> direction. Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less.
Re claim 28: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) has a resistivity of less than 0.4 Ωcm (Shimizu teaches Al concentration of 1x1019cm-3 which would have resistivity of approximately 0.2 Ωcm).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822